                                      Case 5:17-cv-07232-BLF Document 190 Filed 07/14/20 Page 1 of 5


                             1   GIBSON, DUNN & CRUTCHER LLP                  DAVIS WRIGHT TREMAINE LLP
                                 JASON C. SCHWARTZ, admitted pro hac vice     STEPHEN M. RUMMAGE, admitted pro hac vice
                             2   jschwartz@gibsondunn.com                       steverummage@dwt.com
                                 JOSHUA S. LIPSHUTZ, SBN 242557               CYRUS E. ANSARI, admitted pro hac vice
                             3      jlipshutz@gibsondunn.com                    cyrusansari@dwt.com
                                 GRETA B. WILLIAMS, SBN 267695                920 Fifth Avenue, Suite 3300
                             4     gbwilliams@gibsondunn.com                  Seattle, WA 98104-1610
                                 ANNA M. MCKENZIE, admitted pro hac vice      Telephone: 206.757.8136
                             5     amckenzie@gibsondunn.com                   Facsimile: 206.757.7136
                                 NAIMA L. FARRELL, admitted pro hac vice
                             6     nfarrell@gibsondunn.com                    JEFFREY S. BOSLEY, SBN 167629
                                 1050 Connecticut Avenue, N.W.                  jeffbosley@dwt.com
                             7   Washington, D.C. 20036                       500 Montgomery Street, Suite 800
                                 Telephone: 202.955.8500                      San Francisco, CA 94111-6533
                             8   Facsimile: 202.467.0539                      Telephone: 415.276.6500
                                                                              Facsimile: 415.276.6599
                             9   RACHEL S. BRASS, SBN 219301
                                   rbrass@gibsondunn.com                      Attorneys for T-Mobile US, Inc.
                            10   555 Mission Street, Suite 3000
DAVIS WRIGHT TREMAINE LLP




                                 San Francisco, CA 94105
                            11   Telephone: 415.393.8200
                                 Facsimile: 415.393.8306
                            12
                                 Attorneys for Amazon.com, Inc.
                            13

                            14                                UNITED STATES DISTRICT COURT
                            15                             NORTHERN DISTRICT OF CALIFORNIA
                            16

                            17   LINDA BRADLEY, et al.,                      CASE NO. 5:17-cv-07232-BLF
                            18                       Plaintiffs,
                                                                             STIPULATION AND [PROPOSED] ORDER
                            19         v.                                    SETTING BRIEFING SCHEDULE ON
                                                                             MOTION TO DISMISS FIFTH AMENDED
                            20   T-MOBILE US, INC., et al.,                  COMPLAINT
                            21                       Defendants.
                                                                             Hon. Beth L. Freeman
                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                         STIP. AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
                                                                    CASE NO. 5:17-CV-07232
                                       Case 5:17-cv-07232-BLF Document 190 Filed 07/14/20 Page 2 of 5


                             1          Pursuant to Local Rule 6-2(a), the parties, Communications Workers of America, Linda
                             2   Bradley, Maurice Anscombe, Lura Callahan, and Richard Haynie (collectively, “Plaintiffs”) and
                             3   Defendants T-Mobile US, Inc., and Amazon.com, Inc. (collectively, “Defendants”), stipulate and
                             4   agree as follows:
                             5          1.      On March 23, 2020, the Court entered an Order, Dkt. 172, adopting the parties’ joint
                             6   proposal affording Plaintiffs until June 10, 2020 to file a Fifth Amended Complaint. The Order
                             7   required Defendants to file any motion to dismiss within 30 days after the filing of Plaintiffs’ Fifth
                             8   Amended Complaint and allowed the parties to adopt a briefing schedule, as long as it provided for
                             9   the reply on any motion to dismiss to be filed at least 14 days before the hearing date. Dkt. 172 at 2.
                            10          2.      On June 10, 2020, Plaintiffs filed their Fifth Amended Complaint. Dkt. 183.
DAVIS WRIGHT TREMAINE LLP




                            11          3.      On July 10, 2020, Defendants filed their motion to dismiss. Dkt. 188. At the direction
                            12   of the Court’s chambers, the motion has been set for argument on Thursday, October 15, 2020.
                            13          4.      In light of the foregoing, the parties request that the Court approve adopt the following
                            14   schedule for the remaining briefs on the pending motion (Dkt. 188):
                            15                  (a)     Plaintiffs’ Opposition shall be filed on or before August 24, 2020;
                            16                  (b)     Defendants’ Reply shall be filed on or before September 25, 2020.
                            17          5.      This proposed schedule complies with the Court’s direction that briefing be completed
                            18   at least 14 days before the October 15, 2020 hearing date. The proposed schedule would not change
                            19   any dates previously scheduled in this case.
                            20   Dated: July 14, 2020
                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28

                                          STIP. AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
                                                                     CASE NO. 5:17-CV-07232
                                      Case 5:17-cv-07232-BLF Document 190 Filed 07/14/20 Page 3 of 5


                             1
                                 OUTTEN & GOLDEN LLP                            DAVIS WRIGHT TREMAINE LLP
                             2   By: /s/ Michael N. Litrownik                   By: /s/ Stephen M. Rummage
                                 Michael N. Litrownik*                          Stephen M. Rummage,
                             3   685 Third Avenue, 25th Floor                   admitted pro hac vice
                                 New York, NY 10017                               steverummage@dwt.com
                             4   Telephone: (212) 245-1000                      Cyrus E. Ansari,
                                 Facsimile: (646) 509-2060                      admitted pro hac vice
                             5   mlitrownik@outtengolden.com                      cyrusansari@dwt.com
                                                                                920 Fifth Avenue, Suite 3300
                             6   Jahan C. Sagafi (Cal. Bar No. 224887)          Seattle, WA 98104-1610
                                 One California Street, 12th Floor              Telephone: 206.757.8136
                             7   San Francisco, California 94111                Facsimile: 206.757.7136
                                 Telephone: (415) 638-8800
                             8   Facsimile: (415) 638-8810                      Jeffrey S. Bosley, SBN 167629
                                 jsagafi@outtengolden.com                         jeffbosley@dwt.com
                             9                                                  500 Montgomery Street, Suite 800
                                 Pooja Shethji*                                 San Francisco, CA 94111-6533
                            10   601 Massachusetts Ave. N.W.                    Telephone: 415.276.6500
DAVIS WRIGHT TREMAINE LLP




                                 Second Floor West                              Facsimile: 415.276.6599
                            11   Washington, D.C. 20001
                                 Telephone: (202) 847-4400                      Attorneys for T-Mobile US, Inc.
                            12   Facsimile: (646) 952-9114
                                 pshethji@outtengolden.com                      GIBSON, DUNN & CRUTCHER LLP
                            13                                                  By: /s/ Jason C. Schwarz
                                 Peter Romer-Friedman*                          Jason C. Schwartz,
                            14   GUPTA WESSLER PLLC                             admitted pro hac vice
                                 1900 L Street, NW, Suite 312                     jschwartz@gibsondunn.com
                            15   Washington, DC 20036                           Joshua S. Lipshutz, SBN 242557
                                 Telephone: (202) 888-1741                        jlipshutz@gibsondunn.com
                            16   peter@guptawessler.com                         Greta B. Williams, SBN 267695
                                                                                  gbwilliams@gibsondunn.com
                            17   *Admitted pro hac vice                         Anna M. Mckenzie,
                                 Attorneys for Plaintiffs and the               admitted pro hac vice
                            18   Proposed Class and Collective                    amckenzie@gibsondunn.com
                                                                                Naima L. Farrell,
                            19                                                  admitted pro hac vice
                                                                                  nfarrell@gibsondunn.com
                            20                                                  1050 Connecticut Avenue, N.W.
                                                                                Washington, D.C. 20036
                            21                                                  Telephone:     202.955.8500
                                                                                Facsimile:     202.467.0539
                            22
                                                                                Rachel S. Brass, SBN 219301
                            23                                                    rbrass@gibsondunn.com
                                                                                555 Mission Street, Suite 3000
                            24                                                  San Francisco, CA 94105
                                                                                Telephone: 415.393.8200
                            25                                                  Facsimile: 415.393.8306
                            26                                                  Attorneys for Amazon.com, Inc.
                            27

                            28
                                                                            2
                                         STIP. AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
                                                                    CASE NO. 5:17-CV-07232
                                       Case 5:17-cv-07232-BLF Document 190 Filed 07/14/20 Page 4 of 5


                             1                                                 ORDER
                             2          Based on the foregoing Stipulation, IT IS SO ORDERED.
                             3          Plaintiffs shall file their Opposition to Defendants’ pending motion to dismiss on or before
                             4   August 24, 2020, and Defendants shall file their Reply on or before September 25, 2020.
                             5

                             6

                             7   Dated: July 14, 2020
                                                                              The Honorable Beth Labson Freeman
                             8                                                United States District Judge
                             9

                            10
DAVIS WRIGHT TREMAINE LLP




                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                   3
                                         STIP. AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
                                                                    CASE NO. 5:17-CV-07232
                                       Case 5:17-cv-07232-BLF Document 190 Filed 07/14/20 Page 5 of 5


                             1                                      SIGNATURE ATTESTATION
                             2
                                        I, Stephen M. Rummage, am the ECF User whose identification and password are being used
                             3
                                 to file the foregoing document. Pursuant to Civil Local Rule 5-1(i)(3) regarding signatures, I attest that
                             4
                                 concurrence in the filing of this document has been obtained.
                             5
                                 Dated: July 14, 2020                              DAVIS WRIGHT TREMAINE LLP
                             6
                                                                                   By: /s/ Stephen M. Rummage
                             7
                                                                                          Stephen M. Rummage
                             8
                                                                                   Attorney for T-Mobile US, Inc.
                             9

                            10
DAVIS WRIGHT TREMAINE LLP




                            11

                            12

                            13

                            14

                            15

                            16

                            17

                            18

                            19

                            20

                            21

                            22

                            23

                            24

                            25

                            26

                            27

                            28
                                                                                    4
                                          STIP. AND [PROPOSED] ORDER RE BRIEFING SCHEDULE ON MOTION TO DISMISS FAC
                                                                     CASE NO. 5:17-CV-07232
